Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The term “meta-atom” is generally accepted in the art as referring to a unit cell of a metamaterial pattern and not referring to referring to atoms in the chemical sense. The examiner has corrected the numbers of the US prepubs on the IDS.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please put the abbreviations of the polymers (ie, PC, PMMA, PU, ...) in parentheses or delete them.
In claim 10, the applicant should indicate that the metal is entirely within the etched recesses formed in the substrate as in figures 3.3 to 3.5  of the instant specification 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE).
Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) illustrates in figure 5, the use of nano-imprinting uses a silicon (metal) embossing master into 500 nm of HSQ resist, coated upon a 150 nm PMMA layer formed on a silicon substrate.  After pressing to the desired depth by controlling the applied pressure to be 33 MPa applied over the 3 mm x 3mm area at room temperature (25 degrees C), 100 nm line widths were achieved in the resist, the embossing master is raised. The resist and the underlying PMMA are etched using an oxygen plasma descum.  This descum was necessary to reduce the broken parts in the chiral/meta-atom patterns. A 50 PdAu alloy film was then deposited by thermal evaporation. The resist, PMMA and overlying PdAu were subjected to lift-off using acetone as the solvent (section III-IV, process illustrated in figure 5 and figure 7 shows g) of the resist is disclosed (first page right column)
Claims 1,2,7,8,12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE).
One reading the reference would immediately envision embodiments where a Ni or PDMS embossing master disclosed in the right column of the first page was used in the nanoimprint process of forming metamaterial patterns, thereby anticipating these embodiment bounded by claims 2 and 12-13.

One reading the reference would immediately envision embodiments where the resist was heated in the nanoimprint process of forming metamaterial patterns based upon the disclosure of hot embossing of the resist at a temperature above the glass transition temperature (Tg) of the resist on the first page, thereby anticipating the embodiment bounded by claims 7,8 and 16-18
Alternatively if this position is not upheld, the examiner holds that it would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text by heating the resist above room temperature based upon the disclosure of hot embossing of the resist at a temperature above the glass transition temperature (Tg) of the resist on the first page, thereby rendering the embodiments bounded by claims 7,8 and 16-18 obvious.
Claims 1-2,7,8,10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE).
The examiner holds that it would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text by heating the resist to 80 degrees C to soften the resist and allow the embossing to proceed at pressures as low as 2 MPa  as taught in section V and cooling to room temperature before raising embossing master so the resist holds the pattern and the disclosure of embossing of the resist at a temperature above the 
As above, it would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text by replacing the silicon embossing master/template with an embossing master formed of polydimethylsiloxane (PDMS) or nickel (Ni) based upon the disclosure in the right column of the first page which rends the embodiments bounded by claims 2 and 12-13 obvious.
Claims 1,2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016). 
Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) teaches photonic devices include photonic crystals and meta materials and can be formed using various lithography methods, including nanoimprinting and micro-contact printing (page 5133,left column).  Nanoimprint lithography is a process modified from that used to form compact disks and allows the formation of features as small as 10 nm (page 5133/right column). The use of heating with the applied pressure or UV curing with the applied pressure is known in the art.  The use of silicon, dielectrics, metals including nickel and soft molds of polymers such as PDMS, PFPE and UV cured resins as imprinting/embossing master is known.  Soft polymeric molds are cheaper and provide better contact particularly when the substrate is curved or irregular (page 5134, right column). The use of UV curing allows for the process to proceed at room temperature (page 5136/left column, see also figure 4). The use of roll to roll (R2R) nanoimprinting of subwavelength scale dot patterns on metal-insulator-metal staked polymer films is a continuous process which allows faster processing (figure 5 and .  
Claims 1,2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Wu et al. “Optical metamaterials at near and mid-IR range fabricated by nanoimprint lithography”, Appl. Phys. A., Vol. 87 pp 143-150 (2007).
Wu et al. “Optical metamaterials at near and mid-IR range fabricated by nanoimprint lithography”, Appl. Phys. A., Vol. 87 pp 143-150 (2007) teaches with respect to figure 6, and section 3, a Si (metal) embossing master substrate which was patterned using an e-beam resist which was exposed and patterned, depositing Cr in the openings, lifting of the excess Cr, and etching the silicon substrate using an RIE etch, removing the Cr, cleaning and adding a release coating. A glass substrate was provided with a transfer layer and an nanoimprint resist by spin coating, the resist was imprinted and the resist residue and uncovered portions of the transfer layer were removed by etching.  A trilayer of 25 nm Ag/25 nm SiOx/ 25 nm Ag was deposited by electron beam evaporation and then the resist and transfer layer were removed with any overlying Ag/SiOx/Ag to yield a fishnet pattern/structure (page 146).  The nanoimprint process . 
Claims 1-2,7,8,10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Oh et al. 20180083190 and/or Zhu et al. 20150087153
Oh et al. 20180083190 teaches nanoimprinting stamps formed of polydimethylsiloxane (PDMS), perfluorinated polyether (PFPE), polyurethane acrylate (PUA), polymethylmethacrylate (PMMA), polyvinyl alcohol (PVA), polyvinyl chloride (PVC), polycarbonate (PC), polytetrafluoroethylene (PTFE), and benzyl methacrylate [0012,0048
Zhu et al. 20150087153 teaches stampers made from various materials including Ni, Si, silica, silicon carbide, PET, PMMA, polystyrene or PDMS [0032]. 
It would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) by replacing the silicon embossing master/template with an embossing master formed of polydimethylsiloxane (PDMS) polyurethane acrylate polymethylmethacrylate, polytetrafluoroethylene or polyethylene terephthalate (PET) as taught by Oh et al. 20180083190 and/or Zhu et al. 20150087153 based upon the disclosure in the right column of the first page of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) and their . 
Claims 1-3,5-8,10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775. 
Kato JP 04-259936 (machine translation attached) teaches with respect to figure 1a-j the manufacture of a stamper for making an optical disk, where a silicon wafer (1) is coated with a positive resist (2) with a thickness of 100-150 nm (1000-1500 angstroms). This is exposed using a laser as in figure 1c, and developed to form the pattern in 1d.  This resist pattern is used prevent etching in the covered areas which results in the Si wafer being patterned as shown in figure 1e after any remaining resist is removed.  This is then coated with a thin film of a metal such as silver, nickel, copper, chromium or titanium, with Ni being sputtered for 1-10 minutes in the example and then oxidized to form film (5).  This is then used as an electrode to electroform a Ni stamper (6), which is then removed from the silicon master to leave the Ni stamper.
Miwa 5244775 teaches with respect to figure 3 the manufacture of a stamper for an optical disk, forming a patterned resist on a glass substrate, evaporating 40 nm of Ni on this and then using this to electroform an Ni master (10/3-22). 
	It would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) by replacing the silicon embossing master/template with an embossing master formed of Ni based upon the disclosure in . 
Claims 1-3,5-8,10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Kato JP 04-259936 and Miwa 5244775 and Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016). 
It would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) by replacing the silicon embossing master/template with an embossing master formed of Ni based upon the disclosure in the right column of the first page and to form the Ni master from the Si master by evaporatively coating a 40 nm Ni layer, followed by electroforming as taught in Kato JP 04-259936 and Miwa 5244775 for forming other high resolution embossed patterns for optical devices, noting that Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016) establishes as nexus between these arts through the teaching that nanoimprint lithography is a process modified from that used to form compact disks (page 5133/right column). 
Claims 1-4,7,8,10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, .
Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University (2013) teaches in chapter 6, replication of desired patterns using stamping/embossing. Ni is the most durable and a better thermal conductor than Si, quartz or other materials (page 83). Figure 6-1 teaches embossing while heating, allowing the stamp to cool and then delaminating (page 85). Step and repeat and roll to roll processing are discussed on pages 87-89. The use of electroforming to form a nickel mold is described, where a original is formed, and its reverse is formed by embossing a polymer to form a polymer negative, which is then coated with a thin metal seed layer which is then used to as an electrode for electroforming a Ni secondary embossing master (pages 89-96). The Ni was sputtered to a thickness of 50 nm (page174). These can be used to form metamaterials (pages 29,101,114)

It would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) by replacing the silicon embossing master/template with an embossing master formed of Ni based upon the disclosure in the right column of the first page and to form the Ni master from the Si master by using an intermediate polymer negative molded with the surface relief pattern, followed by coating a thin Ni layer, followed by electroforming as taught Yindar Chou, “Novel fast fabrication of nanostructures for sensor and flexible polymer electronics”, Thesis Simon Fraser University . 
Claims 1-2,7-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013), Cheah et al. 20130160936 and Zhang et al. “Printed photonic elements: nanoimprinting and beyond”,  J. Mater. Chem. C., Vol 4, pp 5133-5153  (2016).
Alves et al., Bi-material terahertz sensors using metamaterial structures”, Opt. Express. Vol. 21(11) pp 13256-13271 (05/2013) illustrates a unit cell of a metamaterials absorber in the THz range (section 4, figure 3a), which includes a 100 nm Al ground plate, a 1.1 microns thick silicon oxide spacer and a 100 nm thick Al square which is one element of an array illustrated in figure 3b and figure 6. These are fabricated by coating a silicon wafer with 100 nm of Al using e-beam evaporation, this was then coated with 1.1 microns or silicon oxide, and 100 nm of Al was coated and etched to define the squares.  A 170 nm Al pattern was then formed using as liftoff process and the Al layer released from the silicon substrate using backside etching (Bosch etch process). (page 13266). 
Cheah et al. 20130160936 teaches patterned gold/ITO/gold trilayers patterned as metamaterials ([0034] and figure 1)
. 
Claims 1-2,7,8,10 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017), in view of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE).
Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017) teaches with respect to figure 11, a silicon substrate, provided with a patterned resist formed using contact printing, which is used to etch the silicon, the resist was removed and an 100 nm Al ground plate layer was deposited (but could be done in two steps if another liftoff step was added), a second resist pattern, identical to the first was then formed on this surface and a Cr adhesion layer and a ZnSe layer were evaporatively deposited to fill the recesses and the excess ZnSe lifted off.  A further ZnSe layer was uniformly coated and a 
	It would have been obvious to modify the process of Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017) by using other methods of patterning the resist, such as the contact imprinting Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) with a reasonable expectation of forming the desired resist patterns and being able to form the disclosed multiband absorbers.
Claims 1-2,7,8,10 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE), in view of Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017), Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) and Shirakawabe et al. JP 11-304822. 
Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) illustrates in figure 4, an array of Fabry-Perot cavities where the structure is inverted and the array in in contact with the substrate, a photoresist dielectric layer is applied over this and then a gold film. 
 Shirakawabe et al. JP 11-304822 illustrates in figure 1, a silicon substrate (10), coated with a resist (12), which is patterned and used to etch the silicon substrate as shown in figure 1(d).  This is then coated with metal by vacuum deposition and the overlying metal is removed 
	It would have been obvious to one skilled in the art to modify the process disclosed with respect to figure 5 and the associated text of Chen et al., “Nano metamaterials and photonic gratings by nanoimprint and hot embossing”, 2006 International symposium on biophotonics, nanophotonics and metamaterials, pp 420-425 (10/2006) (IEEE) by using the resist to etch the substrate prior to deposition and the liftoff in the manner taught in Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017) and Shirakawabe et al. JP 11-304822 and depositing the metal in the recesses formed in the substrate as taught by Shirakawabe et al. JP 11-304822 and depositing a dielectric over the resulting substrate as taught in Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017), Shirakawabe et al. JP 11-304822 and Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) and a conductive layer on this as taught in Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017) to form a structure similar to that shown in figure 4a, but where the gold is embedded in the substrate with a reasonable expectation of forming a useful metamaterial devices based upon the teachings of Carey et al. “Multiband absorbers for the long-wave infrared regime”, Appl. Opt. 56(30) pp 8403-8413 (10/2017) and Wang et al. “Tape based flexible metallic and dielectric nanophotonic devices and metamaterials”, Proc 17th IEEE inter. Confer. Nanotech. pp 420-425 (07/2017)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fukuzawa et al. 20090268595 teaches a silicon substrate (31) coated with Ni, Al (32) and then a resist layer (33), which is exposed using an electron beam and developed.  The resist and Al are used to transfer the pattern into the silicon substrate using a dry/gaseous etch (31). The Al is then removed and a thin Ni layer (41) was formed on the surface by vapor deposition.  This was then used as an electrode for electroforming a thick Ni stamping master (42) which is then separated from the Si substrate. It is then used to stamp patterns in polymeric resin films [0078-0085]. 
Stuck et al. 20080259455 teaches forming an embossing master by evaporating Ni, Au or Ag to about 50 nm and then using this to electroplate/electroform a Ni embossing shim/master [0070]. This is used to form a subwavelength grating. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 28, 2021